Citation Nr: 0032638	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for right medial 
hamstring tendinitis/bursitis, status post arthroscopy, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than September 
6, 1996, for the grant of a compensable rating for right 
medial hamstring tendinitis/bursitis, status post 
arthroscopy.

3.  Entitlement to an effective date earlier than September 
6, 1996, for the grant of a compensable rating for lateral 
ligamentous reconstruction of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to June 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that an effective date earlier than 
September 6, 1996, was not warranted for the grant of a 
compensable rating for a right ankle disability.  This appeal 
also arises from a September 1998 rating decision which 
granted an increased rating of 10 percent for right medial 
hamstring tendinitis/bursitis, and assigned an effective date 
of September 6, 1996, for that grant.


FINDINGS OF FACT

1.  The evidence shows that the veteran's right medial 
hamstring tendinitis/bursitis is productive of limitation of 
active knee flexion to 120 degrees, pain on extreme range of 
passive motion, and complaints of pain and swelling on 
extended use.

2.  A February 1992 rating decision which established service 
connection for status post lateral ligamentous reconstruction 
of the right ankle and for status post arthroscopy of the 
right knee and assigned those conditions noncompensable 
disability ratings is final.

3.  There is no evidence of record subsequent to the February 
1992 rating decision and prior to September 6, 1996, which 
could constitute a claim, formal or informal, for increased 
ratings.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating, 
greater than 10 percent, for right medial hamstring 
tendinitis/bursitis, status post arthroscopy, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5260, 5261 (2000).

2.  The criteria for entitlement to an effective date earlier 
than September 6, 1996, for the grant of a compensable rating 
for right medial hamstring tendinitis/bursitis, status post 
arthroscopy, are not met.  38 U.S.C.A. §§ 5107, 5110, 7105 
(West 1991); 38 C.F.R. §§ 3.400, 3.655 (2000).

3.  The criteria for entitlement to an effective date earlier 
than September 6, 1996, for the grant of a compensable rating 
for lateral ligamentous reconstruction of the right ankle are 
not met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991); 
38 C.F.R. §§ 3.400, 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating for right medial 
hamstring tendinitis/bursitis, status post arthroscopy, 
currently evaluated as 10 percent disabling.

The veteran contends that her right medial hamstring 
tendinitis/bursitis is more severe than currently evaluated, 
warranting an increased rating.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and her claim is denied.

The veteran established service connection for status post 
arthroscopy of the right knee by means of a February 1992 
rating decision, which assigned a noncompensable disability 
rating.  An increased rating of 10 percent was granted for 
right medial hamstring tendonitis/bursitis by means of a 
September 1998 rating decision.  That rating decision is the 
subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Bursitis is evaluated pursuant to the criteria 
found in Diagnostic Code 5019 of the Schedule, which 
instructs the adjudicator to rate based upon limitation of 
motion of the affected part as degenerative arthritis.  
38 C.F.R. § 4.71a (2000).

Degenerative arthritis is evaluated pursuant to the criteria 
found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2000).  
Those criteria provide that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is warranted with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, and a 20 percent rating is warranted with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1) (2000).

Limitation of motion of the knee is evaluated pursuant to the 
criteria found in Diagnostic Code 5260 and Diagnostic Code 
5261.  Those criteria provide that a noncompensable rating is 
warranted where the evidence shows limitation of flexion to 
60 degrees or limitation of extension to 5 degrees.  A 10 
percent rating is warranted where the evidence shows 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  A 20 percent rating is warranted 
where the evidence shows flexion to 30 degrees or limitation 
of extension to 15 degrees.  38 C.F.R. § 4.71a (2000).  The 
normal range of knee motion is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2000).

A July 1997 VA joints examination found that the veteran had 
arthroscopic surgery to her right medial meniscus in March 
1990 and surgery on her right ankle in November 1990.  
Residual effects included an inability to walk on toes or 
heels because of a burning sensation across her foot.  She 
was unable to stand for prolonged periods, wear heavy shoes, 
or be involved in sports as the burning would return.  The 
pain was described as 6 to 8 on a scale of 0 to 10, with 10 
being the worst pain possible.  She had three small one 
centimeter scope scars on her right knee.  She complained of 
her knee occasionally locking after sitting or with flexing.  
She had occasional swelling in her right knee.  Physical 
examination found a range of motion of the right knee from 0 
degrees to 140 degrees of knee motion.  She had crepitus in 
both knees.  She had a positive McMurray's sign of the right 
lateral knee.  The examiner diagnosed ligament repair of the 
right ankle in November 1990, medial meniscus surgery on the 
right knee in March 1990, and chondromalacia of both knees.

An August 1998 VA examination shows that the veteran 
underwent arthroscopic surgery on her right knee in March 
1991 which revealed no ligament or meniscus injury.  The 
veteran did not wear a knee brace or use a cane or crutches, 
even with exacerbations.  From a functional standpoint, she 
developed symptoms in the right knee only with "major 
walking," such as walking to a mall or amusement park.  She 
developed burning in the medial knee and swelling medially 
lasting up to three or four days after that degree of 
activity.  She treated the flare-ups with ice, ibuprofen, 
elevation, and limited activity.  There was no locking or 
buckling of the right knee.  She did not play sports due to 
her knee and ankle.  Prolonged standing also increased her 
knee and ankle symptoms.  She was unable to kneel for any 
significant period of time due to burning in the medial knee 
and had similar symptoms when driving long distances.  She 
worked for a medical insurance company as a claims adjuster 
and was independent in the activities of daily living.

Physical examination found her in no acute distress.  She 
ambulated and moved fluidly without apparent pain.  There was 
no pain to active or passive range of motion of the right 
knee.  There was no heat or effusion at the knee bilaterally 
with no crepitance to passive or active range of motion.  The 
patella appeared to track normally bilaterally on active 
extension.  Ligament testing revealed no ligamentous 
instability bilaterally.  On Apley's compression and the 
distraction test, there was very mild tenderness in the 
medial and distal medial knee area, especially the area of 
the pes anserian bursa.  There was no tenderness to palpation 
posteriorly or laterally in the knee.  Motor strength was 
5/5.  Deep tendon reflexes were 2+ and symmetric in the lower 
extremities.  Active range of motion in the right knee was 
from 0 degrees of extension with passive extension to 0 
degrees.  Active flexion was possible to 120 degrees, with 
passive flexion possible to 132 degrees.  There was pain on 
flexion from 120 to 132 degrees passively in the right knee.  
The examiner provided an assessment of chronic intermittent 
knee pain with tenderness at the site of the pes anserian 
bursa with no evidence of ligamentous instability and no 
crepitance to range of motion.

The Board finds that the veteran's disability does not meet 
the criteria for a rating greater than 10 percent.  Her 
disability is rated pursuant to the criteria for limitation 
of motion as if it were degenerative arthritis.  However, her 
active range of motion from 0 degrees of extension to 120 
degrees of flexion does not warrant even a compensable 
rating.  The arthritis criteria provide that a rating of 10 
percent will be assigned where there is limitation of motion 
which is less than compensable.  Therefore, as the veteran is 
capable of 120 degrees of active flexion and 132 degrees of 
passive flexion (where 140 degrees of flexion is the normal 
range of knee motion), her right knee demonstrates a 
noncompensable level of limitation of motion, which warrants 
a rating of 10 percent pursuant to the criteria for the 
evaluation of degenerative arthritis.  Although, the criteria 
for degenerative arthritis require X-ray evidence of 
arthritis in combination with the noncompensable limitation 
of motion, the Board finds that the veteran's overall 
disability picture, with swelling and pain on extended use, 
warrants the 10 percent rating even in the absence of any X-
ray evidence of arthritis.

The Board finds that the criteria for a rating greater than 
10 percent are not met.  The veteran's limitation of motion 
does not meet the criteria for a 20 percent rating, and her 
complaints of pain and swelling on flare-ups were considered 
in finding that the 10 percent rating was warranted and do 
not warrant a higher rating.  In addition, the evidence does 
not show any ligamentous instability of the knee.  Therefore, 
the Board finds that the criteria for entitlement to a rating 
greater than 10 percent are not met.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45 (2000).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent for her right medial hamstring 
tendonitis/bursitis.  The Board notes that the evidence 
indicating pain on motion has been considered as well as the 
veteran's complaints of burning pain on some uses, and pain 
and swelling on extended use.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for right medial hamstring tendinitis/bursitis, status post 
arthroscopy, are not met.  The veteran's claim therefor is 
denied as the preponderance of the evidence is against her 
claim.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5019, 5260, 5261 (2000).


II.  Entitlement to an effective date earlier than September 
6, 1996, for the grant of compensable ratings for right 
medial hamstring tendinitis/bursitis, status post arthroscopy 
and for lateral ligamentous reconstruction of the right 
ankle.

The veteran contends that an effective date earlier than 
September 6, 1996, is warranted for the grant of compensable 
ratings for right medial hamstring tendinitis/bursitis, 
status post arthroscopy and for lateral ligamentous 
reconstruction of the right ankle.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and her claims are denied.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  For disability compensation, the effective date 
shall be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service.  Otherwise, the 
effective date shall be the date of the receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2000).  For increases in disability 
compensation, the effective date shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the effective date shall be 
the date of receipt of the claim.  38 C.F.R. § 3.400(o) 
(2000).

The veteran contends that she did not fail to report for a VA 
examination as she claims that she reported but that an 
orthopedic specialist was not available to conduct the 
examination.  The veteran alternatively contends that even if 
she failed to report for an examination, there was sufficient 
evidence of record to establish a compensable rating at the 
time of the February 1992 rating decision.  She further 
contends that she did not receive the February 1992 rating 
decision until 1996 and thus she feels that decision should 
not be final.

The veteran first filed a claim for entitlement to service 
connection and compensation in June 1991.  However, mail from 
VA which attempted to arrange a VA examination with the 
veteran was returned to sender as "Attempted-Not Known."  
The veteran failed to report to a scheduled VA examination.  
Therefore, the RO found that the veteran had failed to report 
to an examination as requested.  The regulations provide that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  38 C.F.R. 
§ 3.655(b) (2000).

Therefore, the RO found that the veteran had failed to report 
for a requested examination in conjunction with an original 
claim and proceeded to rate the claim based upon the evidence 
of record.  The veteran claims that she reported to an 
examination and that an orthopedic specialist was 
unavailable.  The evidence shows that she did report for a 
compensation exam at a military facility in February 1992 but 
there are no clinical findings reported.  The date of her 
appearance is after the date of the rating action.  A 
February 1992 rating decision established entitlement to 
service connection for status post lateral ligamentous 
reconstruction of the right ankle and for status post 
arthroscopy of the right knee.  Both conditions were assigned 
noncompensable disability ratings.  A copy of that rating 
decision was mailed to the veteran's address of record.

The veteran has stated that she only acquired a copy of the 
February 1992 decision in 1996 upon receiving a box of her 
property from her former spouse.  However, the Board notes 
that VA properly discharged its duty to the veteran by 
mailing a copy of the decision to the veteran's last known 
address of record.  The veteran had provided that address to 
VA.  If she desired for VA to use another address, she had a 
duty to provide that address to VA.  The veteran did not 
submit a notice of disagreement to that decision within one 
year of the date VA mailed of the February 1992 rating 
decision and that rating decision is final.  38 U.S.C.A. 
§ 7105(c) (1991).

While the veteran contends that there was sufficient evidence 
at the time of the February 1992 rating decision to establish 
a compensable rating, the Board finds that question cannot be 
considered in this case.  That decision is final.  If the 
veteran desires, she may file a claim that the February 1992 
rating decision was clearly and unmistakably erroneous in 
establishing noncompensable disability ratings, however the 
Board may not review the findings of fact of the February 
1992 rating decision in this decision which addresses appeals 
on the issue entitlement to earlier effective dates for 
compensation.

The first communication from the veteran following the 
February 1992 rating decision was received on September 6, 
1996, over four years later.  In that letter, the veteran 
requested that her case be reopened and that she be provided 
an examination which she stated she had not been provided.  
She stated that her disabilities had worsened.  The 
subsequent increases in her disability ratings established 
effective dates of September 6, 1996, based on the receipt of 
that letter, and medical evidence dated subsequent to that 
letter which demonstrated a factually ascertainable increase 
in disability.

The Board finds that the criteria for entitlement to 
effective dates prior to September 6, 1996, are not met.  The 
February 1992 rating decision which established 
noncompensable ratings is final, and no evidence was received 
subsequent to that claim, and prior to September 6, 1996, 
which could constitute a claim, formal or informal, for 
increase.  The veteran's claim for increase was received 
September 6, 1996, and medical evidence dated subsequent to 
that date demonstrated an increase in disability.  There is 
no medical evidence of record subsequent to the February 1992 
rating decision and prior to September 6, 1996, which could 
be used to establish an earlier effective date.  Therefore, 
the Board finds that effective dates earlier than September 
6, 1996, are not warranted.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than September 6, 
1996, for the grant of compensable ratings for right medial 
hamstring tendinitis/bursitis, status post arthroscopy, and 
lateral ligamentous reconstruction of the right ankle are not 
met.  The veteran's claims are therefore denied as the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991); 38 C.F.R. 
§§ 3.400, 3.655 (2000).


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for right medial hamstring tendinitis/bursitis, status post 
arthroscopy, is denied.

Entitlement to an effective date earlier than September 6, 
1996, for the grant of a compensable rating for right medial 
hamstring tendinitis/bursitis, status post arthroscopy, is 
denied.

Entitlement to an effective date earlier than September 6, 
1996, for the grant of a compensable rating for lateral 
ligamentous reconstruction of the right ankle is denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

